DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-3, 5-6, 8-9, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20160005388 A1).
	Regarding claims 1, 6 and 13, Huang discloses a shoulder rest, and a method and system for making or practicing the shoulder rest, for a digital musical instrument (para. 0002, 0003), comprising: a body (311) comprising a rigid or semi-rigid material (para. 0017, 0023, 0031; by inherency, the base body 311 must be rigid or semi-rigid so as to support the string instrument on the user’s should as desired during a musical performance); and a haptic element (the sound pickup unit 4) coupled to the body of the shoulder rest (Figs. 1, 2 and 6; para. 0024), wherein the haptic element generates a haptic feedback signal responsive to an audio signal generated by the digital musical 
	Regarding claim 2, Huang discloses: wherein the digital musical instrument is a digitally augmented violin (para. 0003, 0016).  
	Regarding claim 3, Huang discloses: an amplifier coupled to an input of the haptic element and to an output of the digital musical instrument (para. 0031).  
	Regarding claim 5, Huang discloses: a second haptic element coupled to the body (para. 0024: “ … the sound pickup unit 41 may be designed to have several sound pickup components (not shown) respectively designed for a low audio frequency, a middle audio frequency, a high audio frequency, and/or a particular frequency range, thereby favoring professional sound pickup operation”).
	  Regarding claims 8 and 9, Huang discloses: providing, to the performer, a group performance signal via the haptic element (para. 0024); wherein the group performance signal comprises at least one of: an improvisation signal; or a song change signal (para. 0024; note the terms “an improvisation signal” and “a song change signal” are given a broad interpretation).  
Regarding claim 12, Huang discloses: wherein the input signal varies based on at least one of: harmonic information in the output of the digital musical instrument; amplitude information in the output of the digital musical instrument; modulation information in the output of the digital musical instrument; or hammer on or pull-off information in the output of the digital musical instrument (inherent to teaching in para. 0004: “ … for receiving sounds from a resonance box portion of the string instrument”, para. 0024: “ … the sound pickup unit 41 may be designed to have several sound 
Regarding claim 16, Huang discloses: wherein the at least one exciter fixed on the surface of the shoulder rest comprises two exciters fixed on the surface of the shoulder rest (see discussion for claim 5 above).  
Regarding claim 17, Huang discloses wherein the musical instrument is a digitally augmented violin (para. 0003, 0016).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1 or 6, in view of Kobayashi (US 20160140941 A1)
	Regarding claims 4 and 11, Huang does not mention explicitly: wherein the haptic element is a voice coil.  
	Kobayashi discloses a haptic element (e.g., 60 in Fig. 6) for a musical instrument, wherein the haptic element is a voice coil (para. 0049).
Since Huang teaches the general condition of the haptic element (para. 0024), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate .
6.	Claims 7 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 6 or 13 above, in view of Silzel (US 20070084335 A1).
Regarding claims 7 and 15, Huang does not mention explicitly: providing, to the performer, a metronome pulse via the haptic element, or wherein the at least one exciter is capable of receiving a metronomic pulse, which results in the at least one exciter generating the haptic feedback signals to the user playing the digital musical instrument.  
	Silzel discloses a haptic element (10) coupled to a chinrest for a musical instrument (para. 0033), wherein the haptic element is capable of receiving a metronomic pulse, which results in the haptic element generating the haptic feedback signals to the user playing the digital musical instrument. (para. 0040).
It would have been obvious to one of ordinary skill in the art to incorporate Silzel’s teaching of providing, to the performer, a metronome pulse via the haptic element into the combination of Huang’s haptic element to arrive the claimed invention, which the skilled person in the art would apply without inventive step as an intended use of Silzel’s invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. And doing so would allow the player to privately tune his strings, warm up, or practice without emitting significant .
7.	Claims 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 6 or 13 above.
Regarding claim 10, Huang does not mention explicitly: wherein the processing comprises applying a high-pass filter having a roll-off at 1 kHz.  
Official notice is taken that a high-pass filter having a roll-off at 1 kHz is well known in the art. Since Huang teaches a general requirement for filtering noise in the signal received by the sound pickup unit, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply such well-known technique to the invention of Huang to arrive the claimed invention, which the skilled person in the art would apply without inventive step as an intended use of known technique. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 14, Huang discloses: wherein output from the digital musical instrument is processed by an amplification system in real-time, which results in 12Attorney Docket No. 60980.09400FILED VIA EFS WEB the at least one exciter generating the haptic feedback signals to the user playing the digital musical instrument (para. 0031).
Huang does not mention explicitly: said amplification system is a computer.
Official notice is taken that a computer used as an amplification system is well known in the art. Since Huang teaches the general condition of the amplification system (para. 0031), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to apply a well-known general .

Response to Arguments
8.	Applicant's arguments received 11/23/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-7 as set forth above in this Office action.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837